﻿I wanted to come here,
and I had to come here. I thought it was necessary to
show that I will not allow those fanatic killers, who
4

may be secretly lurking right now, to prevent me from
presenting the general views of my country, the
Republic of Croatia, about the current situation in the
world in front of this audience in the United Nations.
This year, the general debate is taking place later
than usual. The terrorist attacks on New York and
Washington postponed the scheduled autumn session. I
emphasize the word “postponed”. The terrorists did not
manage to paralyse the United States of America. They
did not manage to stop the work of the United Nations;
nor will the world’s statesmen cancel their visits to
New York and their participation in the work of the
General Assembly.
Since 11 September, when as if in a nightmare we
were faced with the horror of global terrorism, it has
been repeatedly said by many people, including myself,
that the world is no longer the same. I am here today to
repeat this, and also to add a few more words. It is true,
or at least it seems to be true, that the terrorist attacks,
which left thousands of deaths behind, have changed
everything. However, the truth is slightly different:
much has changed as a result of the attacks, but
nothing has changed in the area that made it possible
for the attacks to be committed.
I would therefore like to stress the following
points. In order to make sure that the terror experienced
by New York and Washington will not happen again,
we — I repeat, we — have to change the world
completely.
Today we live with the threat of global terrorism,
and the global response to it. With regard to the nature
of this first big war of the twenty-first century, I can
only repeat what I recently mentioned in my speech in
the Israeli parliament, the Knesset. This is not a clash
of civilizations; this is not a clash of cultures; this is
not a conflict of religions. This is just a confrontation
of civilization and non-civilization.
I would also like to be very clear about something
else. There is no such thing as “our” or “their”
terrorism. There is no justified or unjustified terrorism.
It is in the nature of terrorism, regardless of whether it
is masked by an ideology, religion or war of liberation,
to kill innocent people — the more, the better.
Terrorism is therefore absolutely unacceptable, and this
is why we are fighting against it today.
We have created a broad anti-terrorist coalition,
an alliance of countries not previously known in
history, which can only be compared to the anti-fascist
coalition at the time of the Second World War. This
anti-terrorist coalition is almost an alliance of the
civilized world, a defence response of that world to the
challenge and threat of destruction and anarchy. I
would like to stress two things with respect to the
response and the circumstances in which it is taking
place.
First, today we are not faced with the dilemma of
choosing between anarchy imposed upon us by the
terrorists, on the one hand, and autocracy, which some
could perhaps see as the only efficient response to
global terrorism on the other. To accept that dilemma
would be fatal for our civilization. The response is, and
can only be, democracy and the rule of law. The
defence of democracy must not turn it into its very
opposite, even under the conditions of war imposed
upon us by the terrorists.
Secondly, the establishment of the anti-terrorist
coalition represents the beginning of profound and far-
reaching changes on the world political scene. I am
speaking about changes in relations between countries
or groups of countries. I am also speaking about
changes in the nature and way of functioning of
international alliances, such as the North Atlantic
Treaty Organization, as well as existing international
organizations like the United Nations and those
organizations that are just emerging, of which the
International Criminal Court is one example.
However, while we are still combating global
terrorism using our military, political and economic
force and intelligence organizations, we must start
looking for answers to the following questions: What is
global terrorism and what makes it possible? It is not
enough to defeat the terrorists we are faced with today.
We have to do everything we can to make sure that we
shall not be dealing with new terrorists tomorrow. This
is the second level of change that needs to be carried
out, but that is not yet being made. I view the situation
as follows.
It will not be difficult to encourage fanatic
behaviour in both individuals and large groups of
people — thus turning them into ruthless killers or
terrorists — as long as famine, poverty and non-
development are present in large parts of the world,
and as long as people anywhere suffer from inequality
and the absence of freedom as a result of unresolved
regional crises. I therefore think that we have to change
5

the world completely, if we do not want our present
fight against global terrorism and our victory over it, of
which I have no doubt, to be mere episodes.
That might sound too ambitious or even a bit
utopian, but I believe it is neither of the two. I am sure
that, in addition to the fight against terrorism, there is
another task ahead of us that is no less difficult or
responsible, namely, creating and implementing a
global strategy for solving accumulated problems of
today’s world, problems that did not appear only
yesterday. Many of them have been discussed under the
dome of the General Assembly. Many beautiful words
have been said. It is now time to turn those words into
actions. It is now time for those actions to stop ugly,
abominable words full of hatred and hostility from
turning into new acts of madness such as the ones we
saw in this city. We have a common interest: life in
peace and safety for all. Let us have a common goal,
too: a life of dignity for all. Neither can be achieved
tomorrow everywhere, but both can be achieved
everywhere.
I would like this session of the United Nations
General Assembly to reaffirm this world Organization
as an irreplaceable instrument in the struggle for a
different and better world. I would like this session to
show the political will of all Member States to start
seeking together — and finding — in a sincere and
coordinated way, solutions to problems that, in the
context of the threat of global terrorism, prove to be
literally unavoidable.
Let us not forget that in September the terrorists
used planes full of passengers in order to kill thousands
of people. The next time they may use chemical,
biological or, perhaps, even nuclear weapons to kill
hundreds of thousands of people. Let us also not forget
that this Organization was founded to “save succeeding
generations from the scourge of war”. There is no time
to lose. Let us change the world we live in so as to be
able to continue to live.




